JOHNSON, Acting Chief Judge.
Appellant' seeks reversal of his conviction, entered pursuant to a plea of guilty, for sale of narcotic drugs and three year sentence thereon. The sole ground for reversal is that the trial court erred in accepting appellant’s plea of guilty without first determining that there was an underlying factual basis for the plea.
We agree that error occurred in this regard and reverse and remand this case with instructions that the trial court comply with the mandatory language of Criminal Procedure Rule 3.170 (j). Lyles v. State, 299 So.2d 146 (Fla.App. 1st 1974).
Due to the conflict between the decisions of this Court in the cases of Lyles v. State, supra, and Estes v. State, 294 So.2d 122 (Fla.App. 1st 1974), both such cases currently pending review in the Florida Supreme Court, we certify the present case to the Florida Supreme Court with the suggestion that.it be consolidated or considered with the Lyles and Estes cases.
MILLS, J., concurs.
BOYER, J., dissents.